DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending.
The U.S.C. 112 rejections, other than those stated below, have been corrected and the rejections are withdrawn.
The U.S.C. 101 rejections have been corrected and the rejections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 15, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “one or more of a performance deterioration degree, a power consumption deterioration degree, and a temperature deterioration degree meet a preset condition”. When only one of the performance deterioration degree, a power consumption deterioration degree, and a temperature deterioration degree meet a preset condition the claims which are dependent on claim 2 become unclear and/or not make sense (i.e. they are missing essential elements of the invention for clarity in the dependent claims).
Claim 2 has been interpreted by the examiner and art has been applied based on the interpretation that the “one” is interpreted as the “temperature deterioration degree”. Therefore, claims 3-6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Figs. 3-4, [0071], “the target performance indicator is first determined based on the application scene determined in the previous step. Then, a difference between the target performance indicator and a performance parameter value that is currently configured for the mobile phone is calculated to determine the performance deterioration degree, and whether to generate a performance deterioration alarm is determined based on the performance deterioration degree.”
“a performance deterioration degree” and “the performance deterioration degree is used to indicate a difference between a performance parameter value of the device and a target performance indicator, wherein the target performance indicator is a value or values of one or more performance parameters that meet performance experience in the current application scene”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11-13, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao et al (US 20180262991).
Regarding claim 1, Rao teaches
A resource scheduling method, comprising: 
determining a current application scene of a device, wherein the current application scene is a usage scene in which the device is being used; ([0002], “an identification of the mobile device and at least two of: data indicative of a respective applications usage pattern (AUP) of the mobile device” and [0042], “In accordance with one aspect of the present disclosure, automatically repeated collection of data relevant to current power management is undertaken where the collected data includes that specific to the current user (e.g., what types of apps are being currently run by the user), the current location and its conditions (e.g., temperature, air pressure, communication options, etc.), specific to the mobile device (e.g., age, available speeds, display resolution) in order to achieve user acceptable performance while consuming less battery power.”)
determining a resource management and control policy based on weights of performance, power consumption, and a temperature for the current application scene wherein the respective weights are dependent on the current application scene of the device and differ from respective weights for other application scenes of the device; and (Figs. 3 and 5, [0074], “a determination is made of current ambient conditions of the specific mobile device. This step may include using GPS or other geographic location determining mechanisms for determining the current location of the mobile device. The step may additionally or alternatively include determining at least a current ambient temperature of the device and optionally operating temperatures of specific chips or other components within the device. The step may further include measuring air pressure and humidity and/or current heat dissipation rates of the device. Such ambient condition determinations may be useful for determining maximum power levels at which the device may currently be safely operated.” And [0093], “process 500 additionally identifies correlations between the better ones of the possible power management policies and respective usage contexts that the identified users or user groups or subgroups may typically find themselves in for respective ones of the identified classes or subclasses of the mobile devices and for their respectively identified classes or subclasses of AUP patterns, RUP patterns and/or user-acceptable QoS versus minimized power consumption patterns. This identification may be based not only the more recently collected sampling data (e.g., crowd sourced data) but also on age-weighted historical data.”, [0027], “ the core resource usage pattern (RUP) in terms of CPU frequency, memory bandwidth and GPU frequency for identifying each device according to its respective current resources configuration and the current power consumption by each of the core resources (e.g., CPU, memory, GPU). Other factors (e.g., temperature, humidity, location etc.) may be considered” and [0070], “The analysis results may include a determination of the better power management policies for increasing the respective QoS's and/or reducing the power and/or energy consumption's so as to improve battery longevity between charges.” Where frequency, memory bandwidth and/or QoS is interpreted as performance, the temperature data gathered for the RUP patterns include both ambient device data and/or operating temperature data of specific chips within the device, and power consumption are all considered when the weighting process occurs which balances, power consumption, temperature, and performance)
scheduling a resource of the device according to the resource management and control policy. ([0094], “the process 500 uses its analysis results to identify currently best power management policies for respective classes or subclasses of the mobile devices and/or for respective groups or subgroups of users and/or for respective usage contexts such as respective classes or subclasses of AUP and of patterns, RUP patterns. Based on these identifications, the process downloads or schedules for download the identified power management policies for respective classes or subclasses of the mobile devices and/or for respective groups or subgroups of users.”)
Regarding claim 11, Rao teaches wherein the resource management and control policy comprises any one or more of the following three policies: a computing resource scheduling policy, an application management and control policy, and a peripheral device management and control policy. ([0094], “the process 500 uses its analysis results to identify currently best power management policies for respective classes or subclasses of the mobile devices and/or for respective groups or subgroups of users and/or for respective usage contexts such as respective classes or subclasses of AUP and of patterns, RUP patterns. Based on these identifications, the process downloads or schedules for download the identified power management policies for respective classes or subclasses of the mobile devices and/or for respective groups or subgroups of users.”)
Regarding claim 12, Rao teaches wherein the resource management and control policy is a resource management and control policy that overall impacts user experience in the current application scene, and wherein the overall user experience is based at least in part on user experience of the performance, the power consumption, and the temperature and the weights of the performance, the power consumption, and the temperature in the current application scene. ([0042], “In accordance with one aspect of the present disclosure, automatically repeated collection of data relevant to current power management is undertaken where the collected data includes that specific to the current user (e.g., what types of apps are being currently run by the user), the current location and its conditions (e.g., temperature, air pressure, communication options, etc.), specific to the mobile device (e.g., age, available speeds, display resolution) in order to achieve user acceptable performance while consuming less battery power.”)
Regarding claim 13, Rao teaches wherein machine learning or a dynamic planning method is used in a process of determining the resource management and control policy. ([0044], “after substantially centralizing the collected data, using automated machine learning to discover and classify the device usage characteristics for various devices (or device classes) and/or of device usage characteristics for various users (or user classes) where this learning can include identifying and categorizing respective device classes and/or user classes and consequences of the same to power consumption and quality of service in the respective devices; and (3) third, at appropriate times, tuning (or replacing) the power management controllers (e.g., governors) running on each specific device (or for each specific class of mobile devices) based on the learned usage patterns and consequences thereof so that unnecessary causes of power consumption within the classified contexts are turned off or reduced.”)
As to claims 19-20, Rao teaches these claims according to the reasoning provided in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Bang et al. (US 20160062326).
Regarding claim 2, Rao teaches determining a resource management and control policy using weights of performance, power, and temperature but does not teach changing the policy when a predicted temperature meets a threshold. Bang teaches predicting the surface temperature of a device and comparing it to a threshold and causing a policy change when this occurs.
Bang teaches
wherein the determining a resource management and control policy based on weights of performance, power consumption, and a temperature in the current application scene comprises: when any one or more of a performance deterioration degree, a power consumption deterioration degree, and a temperature deterioration degree meet a preset condition, determining the resource management and control policy based on the weights of the performance, the power consumption, and the temperature in the current application scene, wherein (Fig. 7, [00146], “ the electronic device 400 may limit at least a portion of the performance of the electronic device 400, based on the surface temperature variation calculated in operation 730.”)
the performance deterioration degree is used to indicate a difference between a performance parameter value of the device and a target performance indicator, wherein the target performance indicator is a value or values of one or more performance parameters that meet performance experience in the current application scene, wherein the power consumption deterioration degree is used to indicate a difference between predicted available power and lowest available power, and wherein the temperature deterioration degree is used to indicate a difference between a predicted housing temperature and a temperature threshold. (Figs. 6-7, [0142-46], “the electronic device 400 may predict a surface temperature thereof. … In operation 720, the electronic device 400 may determine whether the surface temperature predicted in operation 710 is greater than or equal to a limit temperature. …  in the case where the predicted surface temperature is greater than or equal to the limit temperature, the electronic device 400 may calculate a difference value (hereinafter a “surface temperature variation”) between the predicted surface temperature and a proximately predicted surface temperature. … the electronic device 400 may limit at least a portion of the performance of the electronic device 400, based on the surface temperature variation calculated in operation 730.”)
Bang and Rao are analogous art. Bang is cited to teach a similar concept of controlling power, performance, and temperature in a system.  Based on Bang, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Rao to compare predicted housing temperature to a threshold for controlling performance.  Furthermore, being able to evaluate the housing temperature and control performance improves on Rao by being able to prevent the housing from getting too hot and attain user satisfaction. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “emission of heat may be managed by controlling the performance of the electronic device based on a surface temperature directly affecting a user, thereby improving user convenience.”, [0161]
Regarding claim 10, Rao does not teach but Bang teaches wherein the temperature deterioration degree comprises a first difference between a maximum value of a predicted housing temperature within a period of time and a first threshold, and a second difference between a temperature fluctuation value and a second threshold, and wherein the temperature fluctuation value is a difference between the maximum value and a minimum value within the period of time. ([0143], “the electronic device 400 may determine whether the surface temperature predicted in operation 710 is greater than or equal to a limit temperature. If the predicted surface temperature is less than the limit temperature, the method for controlling the performance of the electronic device 400 may be terminated.”, [0145-146], “n operation 730, in the case where the predicted surface temperature is greater than or equal to the limit temperature, the electronic device 400 may calculate a difference value (hereinafter a “surface temperature variation”) between the predicted surface temperature and a proximately predicted surface temperature. In operation 740, the electronic device 400 may limit at least a portion of the performance of the electronic device 400, based on the surface temperature variation calculated in operation 730. According to an embodiment of the present disclosure, the performance of the electronic device 400 may be limited stage by stage (or step by step), and the step may be determined differently according to a level of the surface temperature variation.” and [0150], “the above-described operations may be repeated periodically, that is, every certain time”)
Bang and Rao are analogous art. Bang is cited to teach a similar concept of controlling power, performance, and temperature in a system.  Based on Bang, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Rao to compare predicted housing temperature to a threshold for controlling performance and also evaluate a variation in temperature within a time period.  Furthermore, being able to evaluate the housing temperature and control performance improves on Rao by being able to prevent the housing from getting too hot and attain user satisfaction. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “emission of heat may be managed by controlling the performance of the electronic device based on a surface temperature directly affecting a user, thereby improving user convenience.”, [0161]

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao and Bang as applied to claim 2 above, and further in view of Park et al (US 20140149753)
Regarding claim 8, Rao teaches wherein the predicted housing temperature is predicted based on a current housing temperature of the device, predicted values of temperature rises of a plurality of components in the device, ([0074], “The step may additionally or alternatively include determining at least a current ambient temperature of the device and optionally operating temperatures of specific chips or other components within the device.”) and a weight of a temperature of each component.
Rao and Ban do not teach but Park teaches
a current housing temperature of the device … and a weight of a temperature of each component ([0046-47], “The current temperature may include one or more of the junction temperature (T.sub.j) of the device, as defined above; the case/skin temperature (T.sub.case), as defined above, or the temperature of ambient air (T.sub.a) in the vicinity of the user device. … The budget allocation manager 504 allocates power based on the total power budget determined by the thermal power budget manager 502 and one or more of component priorities derived from the performance/power models of user-device components and optionally, component weights”)
Rao and Park are analogous art. Park is cited to teach a similar concept of dynamically controlling power/thermal consumption using weighting.  Based on Park, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Rao to predict housing temperature using the weight of components and the current housing temperature.  Furthermore, being able to use this information improves on Rao by being able to more accurately determine the housing temperature and analyze tradeoffs of performance, power, and temperature which improves the user experience. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to improve the user experience.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao and Bang as applied to claim 2 above, and further in view of Vadakkanmaruveedu et al. (US 20140240031).
Regarding claim 9, Rao and Bang do not teach but Vadakkanmaruveedu teaches wherein the temperature threshold is determined based on a temperature of an environment in which the device is currently located. ([0010-11], “based on an estimated ambient temperature that is below a certain value or relatively cooler than a previous estimation, certain embodiments may increase the thermal threshold associated with the skin temperature of the PCD. Similarly, other embodiments may recognize the increased efficiency for thermal energy dissipation into the cooler ambient environment and allow thermally aggressive components within the PCD to run at relatively higher thermal thresholds, such as at higher processing speeds. …  based on an estimated ambient temperature that is higher than a certain value, or relatively warmer than a previous estimation, certain embodiments may decrease the thermal threshold associated with the skin temperature of the PCD. Similarly, other embodiments may recognize the decreased efficiency of thermal energy dissipation into the warmer ambient environment and may throttle thermally aggressive components within the PCD to run at relatively lower thermal thresholds, such by forcing thermally aggressive components to operate at lower processing speeds”)
Vadakkanmaruveedu, Bang and Rao are analogous art. Vadakkanmaruveedu is cited to teach a similar concept of controlling temperature in a system.  Based on Vadakkanmaruveedu, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Bang and Rao to set the temperature threshold based on the ambient temperature.  Furthermore, being able to set the temperature threshold based on the ambient temperature improves on Bang and Rao by being able to provide more accuracy for determining when the system is overheating and more performance when it is not. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because to provide more accuracy for determining when the system is overheating and more performance when it is not.

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Park et al. (US 20150067377).
Regarding claim 15, Rao does not teach but Park2 teaches wherein the current application scene comprises an in-application usage scene. ([0090], “For example the applications may provide a preferred resolution, frame rate, LoD, and/or a minimum resolution, frame rate, LoD below which the user experience would become unacceptable. The concurrent multimedia applications may also provide recommended priorities, e.g. for optimum user experience. The multimedia parameter manager and data flow tracer may use the provided multimedia parameter information to establish priorities for the data flows. For example, if a first application indicates a preferred or recommended resolution range that extends below a required minimum resolution for a second application, the data flows for the first application may be assigned a lower priority because these data flows may tolerate a greater degree of resolution reductions than the data flows associated with the second application.”, where the in-application scene is interpreted as the applications currently in use.)
Rao and Park2 are analogous art. Park2 is cited to teach a similar concept of dynamically controlling power/thermal consumption.  Based on Park2, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Rao to use the currently in use applications to evaluate and prioritize performance, power, and temperature.  Furthermore, being able to he currently in use applications improves on Rao by being able to more accurately analyze tradeoffs of performance, power, and temperature and therefore improve the user experience. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “the user may have the opportunity to determine which applications may be selected for reduction or which applications may be closed entirely to improve power consumption performance”, [0084]
Regarding claim 17, Rao does not teach but Park teaches wherein factors in determining the weights of the performance, the power consumption, and the temperature comprise any one or more of the following: the application scene of the device, deterioration degrees of the performance, the power consumption, and the temperature, and an effective time domain in which deteriorations in the performance, the power consumption, and the temperature are determined. (Where Park describes how the application scene is affecting the weighting of the performance, power, and temperature of the device. [0090], “The concurrent multimedia applications may also provide recommended priorities, e.g. for optimum user experience. The multimedia parameter manager and data flow tracer may use the provided multimedia parameter information to establish priorities for the data flows. For example, if a first application indicates a preferred or recommended resolution range that extends below a required minimum resolution for a second application, the data flows for the first application may be assigned a lower priority because these data flows may tolerate a greater degree of resolution reductions than the data flows associated with the second application.” And Abstract, “Methods and devices for managing data flows for concurrent multimedia applications executing on a device including a SoC, in response to determining that a temperature or power consumption exceeds a threshold are disclosed. A lowest priority data flow may be identified. A data flow path associated with the identified lowest priority data flow may be traced. A multimedia parameter of any hardware module along the data flow path may be reduced. When the temperature or power consumption no longer exceeds the threshold, a highest priority data flow among the multimedia applications that has had the multimedia parameter reduced may be identified.”)
Rao and Park2 are analogous art. Park2 is cited to teach a similar concept of dynamically controlling power/thermal consumption.  Based on Park2, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Rao to use the application scene to evaluate and prioritize performance, power, and temperature.  Furthermore, being able to the use the application scene improves on Rao by being able to more accurately analyze tradeoffs of performance, power, and temperature and therefore improve the user experience. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “the user may have the opportunity to determine which applications may be selected for reduction or which applications may be closed entirely to improve power consumption performance”, [0084]

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Bosisio et al. (US 20110320795)
Regarding claim 16, Rao does not teach but Bosisio teaches wherein the determining a resource management and control policy comprises: 
determining candidate resource management and control policies based on a performance bottleneck or a dominant hot zone of the device, wherein the candidate resource management and control policies are capable of improving the performance bottleneck or reducing a temperature of the dominant hot zone; and ([0038], “feasible system configurations (FSCs) 205, on the basis of the DWRs obtained in the abstraction layer, as will be described in detail below in reference to FIG. 8. … Once identified, in an embodiment, the FSCs are also ordered at the level of the model layer. According to an embodiment, they are ordered according to a given global optimization policy 106, as will be detailed below.” And [0029], “optimizing the performances of a computer system means optimizing the user friendliness of the whole system. Following the context of optimizing specific performances, a minimum level of performances may be required by one or more components of the computer system. Such a requirement is referred to as being a "QoS requirement" set by the corresponding one or more components. It is to be understood that setting a QoS requirement sets "constraints" on the whole computer system, which have to be taken into account in the overall configuration of the computer system, e.g., by determining which operating modes (complying with these constraints) should be used by each of the device drivers.”)
searching the candidate resource management and control policies for the resource management and control policy based on the weights of the performance, the power consumption, and the temperature. (Figs. 2 and 5-6, [0040], “the optimized system-wide configuration, or corresponding information, may be provided to the local optimization policies 103 of the device drivers 102, in order to allow the drivers to tune their own parameters in such a way that they will operate in a mode complying with the optimized system wide configuration 206. As the local optimization policies 103 are applied at the level of the drivers 102 on top of the solution for global optimization found by the power manager 104, the corresponding embodiment provides the best optimization of the operating modes of all the device drivers for the whole computer system in function of a specific use (defined through the QoS requirements 108 in combination with a given global optimization policy 106) in the specific conditions of use defined by the SWMs 105.” And [0067], “If a FSC is found to comply with all the constraints, in an embodiment, which is an alternative to the optional pre-ordering of the FSCs discussed above, the power manager may perform a policy check at step 608. If the FSC found does not comply with the policy, another FSC is selected at step 604. If no further FSC can be found, the method finishes again at step 606 detailed above. However, if the found FSC complies with the policy check of step 608, the FSC is provided to all the device drivers, which then perform a distributed agreement at step 610. In an embodiment, if the device drivers are able to agree on how to tune their parameters in order to operate according to the selected FSC, the FSC is activated at step 612”)
Rao and Bosisio are analogous art. Bosisio is cited to teach a similar concept of dynamically controlling performance and power/thermal consumption.  Based on Bosisio, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Rao to determine an overall user experience and modify the operation policy based on the user experience.  Furthermore, being able to determine an overall user experience based on the tradeoff of power, performance, and temperature improves on Rao by being able to more accurately analyze tradeoffs of performance, power, and temperature and therefore improve the user experience. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because improve the user experience.
Regarding claim 18, Rao does not teach but Bosisio teaches wherein the determining a resource management and control policy based on weights of performance, power consumption, and a temperature in the application scene comprises: determining an overall user experience based on a user experience and the weights of the performance, the power consumption, and the temperature; and determining the resource management and control policy based on the overall user experience.([0046-48], “the sub-regions (i.e., FSCs) previously identified may be ordered by the power manager 104 according to a global optimization policy 106. The global optimization policy allows optimizing both performances (in terms of QoS requirements) and power consumption of the computer system. In one embodiment, the global optimization policy defines an ordering of the identified FSCs according to QoS requirements. … the global optimization policy 106 orders the identified FSCs according to a trade-off between QoS requirements and power consumption optimization” and [0074-75], “performance optimization, and generalizing the example of FIG. 10, it is to be understood that performance optimization is defined by assigning a weight to each SWM, i.e., to each parameter of the multi-dimensional parameter space. If a parameter is given a weight greater than the other ones, it means that one chooses to optimize this parameter with respect to the other ones. … Energy optimization, on the other hand, may be performed in one embodiment by characterizing each FSC with a measure of a corresponding power consumption of the whole system. This allows sorting the FSCs in another way, according to a power index. Both power and performance indexes may be combined and used to tune a system-wide optimization policy which selects, among those not invalidated by some constraints, the best FSC in which the system should operate. Once the optimal FSC has been identified, in an embodiment, the corresponding DWRs may be notified as to each device's local optimization policy”)
Rao and Bosisio are analogous art. Bosisio is cited to teach a similar concept of dynamically controlling performance and power/thermal consumption.  Based on Bosisio, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Rao to determine an overall user experience and modify the operation policy based on the user experience.  Furthermore, being able to determine an overall user experience based on the tradeoff of power, performance, and temperature improves on Rao by being able to more accurately analyze tradeoffs of performance, power, and temperature and therefore improve the user experience. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because improve the user experience.

Response to Arguments
Applicant’s arguments, see pgs. 4-5, filed 04/18/2022, with respect to the rejection(s) of claim(s) 1 and 19-20 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rao.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        July 14, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187